BELCHER, Commissioner.
This is an appeal from the order of the District Court, El Paso County, wherein the trial court denied an application for writ of habeas corpus to discharge the appellant from a peace bond fixed by a proceeding in the justice court.
The statement of facts before us reflects that a hearing was had on a peace bond application in Justice Court, Precinct No. 1, Place 2, of El Paso County; that the complaint, arrest warrant, judgment ordering the appellant to make a $1,500 peace bond, an order of commitment, and testimony of five witnesses, were introduced in evidence on the hearing of the writ in the district court. Appellant was ordered remanded to custody. From this order, the appellant gave notice of appeal.
Neither the complaint, warrant, judgment, or commitment are contained in the record. There being no showing that the magistrate heard no proof of the accusation that the commission of an offense was imminent, the judgment of the district court regular on its face, reciting that the court had examined the writ, the return thereon, all documents attached thereto, and heard evidence, cannot be disturbed. The burden is on the accused to prove that the order was not supported by the proper pleadings or evidence. 9 Tex.Jur.2d 639, Sec. 34; Ex parte McNeel, 165 Tex.Cr.R. 439, 308 S.W.2d 511.
The judgment is affirmed.
Opinion approved by the Court.